Case 5:17-CV-01072-DAE Document 103-5 Filed 11/07/18 Page 1 of 18

EXHIB|T E
ROB|N TERRAZAS DEPOS|T|ON

 

Case 5:17-CV-0107_2-DAE Document 103-5 Filed 11/07/18 Page 2 of 18

Robln Terrazas A].bert Sidne_y Johnston v. City of San Antonio

Page 1

IN THE UNITED STATES DISTRICT COURT i
FOR THE WESTERN DISTRICT OF TEXAS §
SAN ANTONIO DIVISION §

g

ALBERT SIDNEY JOHNSTON
CHAPTER NO. 2060, UNITED
DAUGHTERS OF THE

` CONFEDBRACY, ROBIN TERRAZAS,
PRESIDENT, JEAN CAROL LANE,
FIRST VICE~PRESIDENT,

5:17-CV-1072-DAE

VS.
THE cITY oF sm§i ANToNIo,

)

)

)

)

)

)

)
Plaintiffs, )
)

)

)

)

. )
Defendant. )
' )

 

**************************************

ORAL DEPOSITION OF
ROBIN TERRAZAS
AUGUST 29, 2018
**************************************
THE ORAL DEPOSITION of ROBIN TERRAZAS,

. produced as a witness at the instance of the
Defendant, and duly sworn, was taken in the above
styled and numbered cause on Wednesday the 29th day
of August, 2018 from 1:23 p.m. to 4:03 p.m., before
PAMELA SUE PETERSON, Certified Shorthand Reporter in
and for the State of Texas, reported by stenographic
and computer-aided transcription, at the Law Office
of Thomas J. Crane, 110 Broadway, Suite 420,

San Antonio, Texas 78205, pursuant to the Federal

 

 

210) 736-355 5
61 933864-61 acl-468 c-b1 56-¢71 60839310f

I-loftman Repox:ting _ video service
Elacv'onlcally signed by Pamela Peterson (201-396-129-9161)

Case 5:17-CV-01072-DAE Document 103-5 Filed 11/07/18 Page 3 of 18

adult TCBIGIGD

Albert Sidney Johnston v. City of san Antonto

 

    
   
  
  
    
  
  
    
  
 
 
    
 

 

  

 

6 (Pages 18 to 21)

_ _.-. w-_-,r.._.,._.,.-._.»..,__ _

Hof£man Reporc:i.ng _ Vi.deo Secvice

Elaetronlca||y signed by Pama|a Patarson (201-396-129-9161)

 

Page 18 Page 20
1 llBVdia halt you not lo lmswcr. 1 paragraphhere- thattheCitygaveuseoftheland
2 l mtan. now you'm getting into 2 hamm me mmmenmmeaannnaaeednpm
3 dil°moy~ol|oni privilege You’re asking her why her 3 in pet-pendty. Are you making that ailegation?
4 ettomtyodvisedlnrtobwome apanytoclu: 4 A. va
5 lB\VlI.tll. 5 Q. And by "in perpetuity," what do you mean by
8 Q. BY MR. FITZPA'I`RICK: let me just ask this. 6 that?
7 Mo you making my separate claims on your 7 A. 'l`hat it was a permanent - it was given use
8 individual w itt your individual capacity in this B permanentiy.
9 lawltlll'l 9 Q. Okay. And what is your understandingoi'
10 A. ignore not, no. lmean,l'm hereasa 10 whetherornotthemonumeruwasiotendedtoremain
1 1 representative of the chapter. l‘rn not trying to 11 there permanently?
12 lopot'nto mylelf. 12 A. l know it was- it was stated tn 1999 when
13 Q. Oltay. Woll, actually, that saves a lot of 13 they redediented the monument - the Alhert Sidney
1 4 time horo. 14 Jnhnson (sie) chapter rededieated the monument in
1 5 So, then. let me ask you some questions 1 5 1999. And the president at that time was Thersa
1 6 about your ~ your allegations here. 1 6 Goid, and she - she reported it having been in
1 7 (Defondant's Exhibit T~l was marked.) 17 perpetn¢ - whatever - she used that word, too; that
18 MR. FITZPATRICK: l have marked as 18 it had been granted to - the chapter had been
1 9 deposition E)dtibit No. T- l, the copy of your third 1 9 granted use of that land.
2 0 attended complaint 2 0 Q. Okay. l mean, is it your mdmtanding
21 Q. BYMR.FITZPATRICK: OnPageJ,it'syour 21 tlmtthechapterhttendedthemonunmttorernain
22 allegation hero that in March - on March 27, 1899, 22 there foreve?
2 3 the City Council granted to the Bernard (sic) Bee 2 3 A. Yeo. \'ee.
24 chaptertherighttousethelandinthecenterof 24 Q. Okay. Soii`youiooitat£xhibitT-Z,is
25 vaisi’ark;correct? 25 there-»eanyouiindrneanyindlontioninthereof
Fage 19 Page 21
1 A. Uh-huh. 1 the type of permanence that you've just testified to?
2 Q. And I'm reading fmmPamgaph 5. 2 A. l dnn't see anything that says until any
3 And would that be an interest that was - 3 certain condition exists that it would he removed.
4 that is reflected in what I'm marking at deposition 4 lt's a large atatue. lcan't imagine that the City
5 Exhibit No. 27 ' 5 would have said, "C|tay, here, you can put this statue
6 (Defendant's Exhibit. T-2 was markcd.) 6 here and we expect it to be removed at some poiot,"
7 MR. FFI'H’A'|'RICK: I really screwed up. 7 considering the size ofit.
8 Herc you go, ’l`om. 8 Q. Okay. The language in E:dui)it T-2 does nut
9 THE WITNESS: Oltay. So the handwritten 9 inc the term "perpenml," does it?
10 partyoucan'tweatall, hut-soyourqueelion, 10 A. No.itdoeonot.
11 again,wasdoesthisdoc\unoatreilccttheclaimthat 11 Q. Okay. ltdoesn‘tsay "forever'?
1 2 Bamard Bee chapter had the right to use the land? 12 A. lt doetn't say any lindtations.
1 3 Q. BY MR. FlTZi’ATRICK: No, let me ask the 13 Q. Okay. Well, aodwhat exactly were the
14 question again. 14 Daughters oftheCont'ederaey wiring for. wordingto
1 5 15 this the - is Exh.t'bil T-Z 8 1 5 Exl'lt'bil T~Z?
1 6 repmentatinn of what you have alleged to be an 1 6 A. remission to erect a monument in ‘l'ravis
1 7 ordinance dated Marr:h 27, 1899, whereby the City of 1 7 l’ark.
18 SanAntoniograntedtotheBernardBeechapterthe 18 Q. Anythingelse?
1 9 right to use the land in the water of 'l`ravls Park? 1 9 A. l don't see anything else no.
20 A. Yes. 20 Q. Olray. WhereisBemardE.Beementioned
2 1 Q. Okay. ls them any other document on which 2 1 here?
2 2 that claim is bned? 2 2 A. lt h not mentioned here, but the petition
2 3 A. No. 2 3 was written by Barnard E. Bee.
24 Q. Okny. Soyoualsoallegethatthe€ity 24 Q. Dnynuhaveaeopyot'thepetition?
25 gaveinthesame-l'msorry-l'minthcsame 25 A. ldon'tnmember.

210) 736-asso
619a3864-618d-4e8e-b156-t11o0039310|

   
   
  
  
 
 
 
 
 
 
 
   
   
  
      

Case 5:17-CV-01072-DAE Document 103-5 Filed 11/07/18 Page 4 of 18

Robin Terrazas

Albert Sidney Johnston v. Cil;y of San Antonio

 

 

 

Hoffman Reporting __ Video Service

E|ectronica|ly signed by pamela peterson (201-396-129-9161)

 

 

Page 22 Page 24 3
1 Q. Have you ever seen -- 1 Q. Uh»huh. l
2 Tl-IE WI'I`NESS: Can I ask you that question 2 A. - but not from when this occurred. y \
3 MR. CRANE: Well, no, you -- I'm afraid you 3 Q. 0kay. You would agree with -- well, would
4 have to answer the question 4 you agree with me that the Daughters of the
5 'I'HE WI'INESS: l -- I don't remember 5 Confederacy is a distinct organization than a chapter
6 Q. BY MR. FI'I`ZPATRICK: 0kay. 6 of the Daughtcrs of the Confedcracy?
7 A. lt - it - 7 A. I'm sorry? Could you repeat that
8 MR. CRANE: I can stipulate - 8 Q. 0kay. So therc's something called "'I`he
9 THE WlTNESS: lt seems that we've seen it, 9 United Daughtcrs of the Confederacy"?
l 0 but I don't remember 1 0 A. Yes.
1 1 Q. BY MR. FITZPATRICK: You know, when "l 1 1 Q. And there's something called "The Aibert
1 2 don't remember" is the truthful answer, it's the 1 2 Sidney Johnson (sic), Chapter 2060" --
l 3 right answer. 1 3 A. Uh-huh.
1 4 MR. CRANE: But I'm happy to stipulate if 1 4 Q. -- "of thc United Daughters of the
1 5 there is such a kind of petition, it has not revealed 1 5 Confederacy"?
l 6 itseif. 1 6 A. Uh-huh.
1 7 MR. FITZPATRICK: 0kay. 1 7 Q. Would you agree with me that they are
1 8 Q. BY MR. FI'l'ZPATRICK: ls there any other 1 8 separate organizations?
1 9 document that you're aware of that reflects that 1 9 A. lt is the same organization, separate
2 0 Bemard E. Bee rather than the United Daughtcrs of 2 0 chapters.
2 1 the Confedcracy wcrc granted permission by the City 2 1 Q. 0kay. Well, would you agree with mc that
2 2 Council back in 1899? 2 2 when a chapter disbands, the UDC rules require thc
2 3 A. Well, it was the UDC that was granted 2 3 chapters property to be surrendered to the UDC -
2 4 permission, but it was through the Barnard Bec 2 4 well, I'm sony, the State division of the UDC?
2 5 chaptcr. 2 5 A. That's dependent on the chapter. lt's left
Pa ge 2 3 Page 2 5
1 Q. 0kay. And l'm - do you have any document 1 up to the chapter to decide what they do with those
2 that reflects that relationship that you just 2 items.
3 descnbed? 3 When Barnard Bee disbanded, the presidpnt
4 A. What relationship? 4 of the chapter came to visit the Albert Sidney
5 Q. That this permission wm granted to the 5 Johnson chapter, and she specifically handed the copy
6 UDC, but through the Bemard E. Bee chaptcr? 6 of the ordinance to the president and said that "We
7 A. We|l, it - you see that the petition was 7 want you to have this in event that there's ever any
8 _written by Barnard E. Bee. And then the ordinance 8 need for it."
9 states "UDC." 9 Q. 0kay.
1 0 Q. 0kay. Have you looked through the Bemard 1 0 A. So at that time we take it that we were
l l E. Bee meeting minutes to determine whether lhere's 1 1 given the responsibility of protecting the monument
1 2 any document or other indication that would suggest 1 2 in Travis Park.
1 3 that Bernard E. Bee was the petitioner here'i 1 3 MR. CRANE: But let the record show that
1 4 A. We have not been able to locate the 1 4 the witness is pointing to the 1899 ordinance
1 5 Barnard E. Bec minutes from - 1 5 Q. BYMR. FITZPATRICK: 0kay. So what you -
1 6 ._Q. Those wcrcn‘t turned over to you - I'm l 6 what you'vc said is that it's your testimony that
1 7 sorry, I didn‘t mean to talk over you 1 7 when the Bernard E. Bee chapter disbandcd, it gave to
1 8 A. We've not been able to locate those minutes 1 8 Albert Sidney Johnston --
1 9 from that time period. 1 9 A. Yas.
2 0 Q. 0kay. So those weren‘t turned over to your 2 0 Q. -- its property ~ well, specifically the
2 1 chapter when chard E. Bee disbanded? 2 1 monument‘?
2 2 A. Barnard Bee did not disband until in the 2 2 A. Responsibility for the monument, yes.
2 3 19705. And I don't know what happened to the minutes 2 3 Q. 0kay. So -- well, responsibth for the
2 4 at the timc. We’ve been able to i'md some of their 2 4 monument or ownership of the monumcnt?
2 5 minutes from different time periods - 2 5 A. 'I'here was no ownership papers, sol don't

 

7 (Pages 22 to 25)

210) 736-3555
61 933864-61 8d-4t:8c-b1 56-171 6063931 Of

Case 5:17-CV-01072-DAE Document 103-5 Filed 11/07/18 Page 5 of 18

 

 

Robin Terrazas Albert Sidney Johnston v. Ci ty of San Antonio
Page 2 6 Page 2 8
1 see how that would have transferred. 1 Q. -- unless there's an exception, what l just
2 Q. Arc you claiming that the monument is the 2 said was true?
3 property ot` the Albert Sidney Johnston chapter? 3 A. lt really is up to the chapter what they
4 A. Yes. 4 give and where it goes.
5 Q. 0kay. So who owned it before the Albert 5 Q. So the chapter can dispose of its own
6 Sidney Johnston chapter did? 6 property however it wishes?
7 A. Barnard Bee or you could say UDC. 7 A. That's my understanding
8 Q. Well, which would you say? 8 Q. Without regard to the UDC's rules for
9 A. Barnard Bee is the one that raised the 9 disbanded chapters?
1 0 funds. They spent three years on the project for 1 0 A. They - I know that they request that the
1 1 development, for placing it, raising the money not 1 1 minutes go there, but there's also, as I recall, a
1 2 just for the development of this statue, but also to 12 statement that says that "unless otherwise determined
1 3 have it placed; so l would say Barnard Bee. 1 3 by the chapter"; that's probably not the exact words,
1 4 Q. Well, the UDC didn‘t give you the statue; 1 4 hut l think that's the meaning.
1 5 true? 15 So l guess you could say that there's a
1 6 A. They did not; but, again, the UDC is an 1 6 suggested standard, but you're not held to follow any
1 7 organization with chapters within. 17 straight, hard line is my understanding So you -
1 8 Q. Uh-huh. 1 8 you have the suggested standard, but you also have
1 9 A. So this was an effort of the Barnard Bee 1 9 the option of what to do with that property.
2 0 chapter, so 2 0 l know that Barnard Bee did give Albert
2 1 Q. And What l'm getting at is each chapter has 2 l Sidney Johnston the cemetery plots that they owned.
2 2 its own charter; cotTect? 2 2 Those deeds were given to thc Albert Sidney Johnston
2 3 A. Yes. 2 3 chapter.
2 4 Q. Has its own membership; con'cct? 2 4 Q. And were those owned by Bernard E. Bee as
2 5 A. Yes. 2 5 well?
Page 27 Page 2 9
1 Q. Pays its own dues? 1 A. Yes.
2 A. It does; but some of those dues go to the 2 Q. 0kay. l'm going to ask you more about
3 national - 3 those later on. But let me continue on with my
4 Q. That's - 4 questions about your complaint
5 A. -- so it's all one organization still. 5 So also continuing on Page 3, in Paragraph
6 Q. And that's because the chapter pays the 6 No. 6, you indicate the purposes for which the ASJ
7 dues to the State division; correct? 7 chapter was formed back in 1932.
8 A. Well, the individuals are paying; but it 8 Do you see where l'm reading?
9 goes through the chapter and then to division and 9 A. Uh-huh.
1 0 general. 1 0 Q. And are those » it looks like four
1 1 Q. 0kay. And each chapter has separate 1 1 purposes - are those like the stated purposes of the
1 2 property ownership rights; conect? 1 2 existence of the chapter?
1 3 A. Yes. 1 3 A. l'm sorry, what number are you looking at?
l 4 Q. 0kay. And the UDC itself has ownership 1 4 Q. I'm in Paragraph No. 6. And I'll just read
1 5 rights of its own property; true? 1 5 it. "The purposes of the chapter being formed were
1 6 A. Ye§_. 1 6 to honor the memory of Confederate veterans"; right?
1 7 Q. And among the UDC niles are that irs 1 7 A. uh-huh.
1 8 chapter disbands -- l 8 Q. "Secondly, to assist the needy family
1 9 A. Uh-hulr. 1 9 members of Confederate veterans"?
2 0 Q. - that it surrenders its minutes and it 2 0 A. Uh-huh.
2 l stn‘renders its property to the State division; true? 2 1 Q. 0kay. l"l`hird, to record the contributions
2 2 A. Unless otherwise decided on, on the 2 2 of women during the war and Reconstruction"?
2 3 chapter. 2 3 A. 0kay.
2 4 Q. 0kay. But - 2 4 Q. And "Founh, to preserve historic artifacts
2 5 A. There is that. 2 5 and locations"?

 

 

8

(Pages 26 to 29)

Hoffman Reporting _ Video Service
Electronically slgned by Pame|a Peterson (201-396~129-9161)

 

 

210) 736-3555
619&3864-61 8d-4t':8c-b1 56-?71 6063931 0f

Case 5:17-CV-01072-DAE Document 103-5 Filed 11/07/18 Page 6 of 18

Rohin Terrazas

Alber:t Si.dney Johnaton v. Cit:y of San Antonio

 

O`lmUthNl-|'

NN~NMN»-»r-lr-»r-»r-»r-w-r-»-r-
m»ri-¢o\noo-_ra\tnow~»-¢ow

Page 34

A. Right.

Q. All right Moving back one page to
Page 52, we have an August 281h e-mall?

A. Uh-huh.

Q. And that obviously was pretemoval; correct?

A. Uh~huh.

Q. All right And RT$l is dated August 7th,
that is also prerernoval?

A. Uh-Iruh.

Q. That'sano-mailii'omyoutovarious-

A. Council members, uh-huh.

Q. Yeah.

And R'I`SO appears to be the same thing as

RT53.
A. Ye.ah, it does.
Q. To me. Doea it appearso to you?
A. Uh-huh, just the print looks smaller.
Q. Veah.

Andthen thefirstpageofthepacleet,
R'i`49, to me - welL it's different than - yeah,
tlmt's n separate e-rnail; oorr'oet?

A. From September Sth to Septemher lst?

Q. ‘Ieah. R'I'49 is not duplicated anywhere else
in Exhibit T-3, is it?

A. l don't think so.

\QN`|€\U'\\§UNH

NNNNNNHr-¢r-\-lwt-»r-»r-)-lr-‘
unari-*o\om~rmu\¢~wlor-'o

Page 36

members maybe didn‘t understand the true meaning of
the monument, and that they needed to know that. No
one had cvcraslredus,andsol-l sent this,

hoping that receiving the correct information from

the organization that placed the monument there would
be helpful in making a fair decision about what lt

was they were trying to do.

Q. This was educational?

A. \’u. _

Q. 0kay. You don\ indicate anywhere in this
e-mailthatyouhelievedthatyourorganizationownetl
the rnonument. do you?

A. Not in that. No.

Q. Orthatyourorgani‘mtion ownedthetime
eapsule; oorreet?

A. We - l never mentioned the time capsule
because l was concerned about its safety; so that, l
didn‘t mention until they started taking lt down.

And l tried calling to inform them that the time
capsule existed before something would happen to it.

Q. So prior to removal there was never any
assertion of ownership ofthe time capsule -

A. No mention ol‘ the time capsule at all.

Q. 0kay. And in this Exhibit T-3, Page R'l'$l,
youdon'tindicatelhaiymtrdtapterownsany

 

@O`i¢hu\thI-‘

 

10 (Pages 34 to 37)

Page 35

Q. Al| rigrt. So do you recall having sent
any other e-mails to the City, besides the ones that
l have here, accept for the ones that were ctchanged
with the -- with the Clerir's oche?

A. Not that 1 recall.

Q. 0kay. Sol want to take you to the first
one that you sent. lt was August 7th, and it's R‘I`$l.

A. l'm sorry, R'l' -

Q. R'l'5|.

A. 0kay.

Q. So thete’s handwriting at the top
that says, "To all Council mernbers"?

A. Uh-huh.

Q. Whose handwriting is that?

A. That looks like mine.

Q. 0kay. And then there's a "¥omm National
Bank"?

A. l have no idea what that is there for.

Q. 0kay. Did you put that there?

A. No.

Q. 0kay. ltjust ended up there?

A. l don't even know what that ia.

Q. 0kay. What was the purpose - what was
your purpose in sending this o-tnail?

A. ¥on know, I think l felt like the Couneil

     

 

 

I!of£raarr importing __ video Ser:v:i.ca

Elaetronically signed by Pamela Fetarson (201»398-129-8161)

 

O`|C\U'lbUNF-¢'

NNNNNNn-‘»-»w»-»t-¢t-r-»-rr-r-
cn.e~ri-¢o\ow`rasm¢~uur-lo\o

Page 37

property in Travis Pm'k either?

A. Not in these e-mails. l had communication
with .lackie Salvador; and my understanding was that
this information was going to - was going to the
City. So l ldud ol` saw it separate communication,
that these e-mails were to try to educate on the
meaning of the monument And that the legal aspect
of it was already being addressed through the
information that l was sending to the A.relrivet
Department. l

Q. 0kay. Sothereianoth.inginthee-mail
that you sent to the Couocil members indicating that
your chapter was asserting an ownership interest in
fha valid

A. No, I - no.

Q. 0kay. And is ityourheliel'thatyour
e-mail-thee-maiisthatyoumehangedwith
MiasSalvadorindieatodanassertionhyyouthatyour
chapterownedsometypeoi'apoaseesoryintere¢t-

A. Yes.

Q. - in Travr's Pari{!

A. Yes.

Q. Andisit~isityourteetimnnythatthe
e-mailsthatyouexchangedwithhtliss$alvadoralso
enpressedyouroontention thatthe chapterhadan

210) 736-3555
61933864-61 Bd-‘$cBG-M 5647100039310!

Case 5:17-CV-01072-DAE Document 103-5 Filed 11/07/18 Page 7 of 18

Robin Terrazas

Alber:t Sidney Johnston v. Cit:y of San Ant.onio

 

 

 

ttoffman inspecting _ video Service

Elactronleally signed hy pamela peterson (201-396-129-9161)

 

Page 38 Page 40
1 ownership interwt in the momlment itseif? 1 a reason to move this one.
2 A. I'd have to look back at thnt. l don't 2 And if that was the cose, then what they
3 remember the ... 3 were saying was that we will give into violence ll'
4 Q. Oleay. 4 people want to he violent in order to get what they
5 A. But l definitely made it clear that we had 5 want, that they would be willing to give into that.
6 an interest in it. I don't remember if there was - 6 And tbat's dangerous, because lt’you are
7 ownership was ... 7 going to allow violence to rule rather than stand np
8 Q. 0kay. The next page of T-3 is RT$Z. And 8 and say, "l..et'a bring the two sides together. Let‘s
9 that wm another prerernoval e-mail hom you to the 9 have an understanding bet°s not jump into something
1 0 City's decision-makers; is that correct? 1 0 here,” then really you'rc empowering those people who
1 1 A. Yes. 1 1 are being violent
12 Q. 0kay. Wastheptn'poseofthise»mail 12 Q. Yougoontosaythat-tbat"hewarwas
1 3 different than the purpose of your August 7th e~mail? 1 3 really one of indq)endmoe"?
14 A. lwould say itwasdifferent, yas. 14 A. Yes.
15 Q. 0kay. Sowhatwasthepurposeofthisone 15 Q. Andwhatdoyoume-bythat?
16 thatwasdit\`erentthanthepurpmoftheAugttst?th 16 A. lmeanthatthewar-thewar `
1 7 o-nmil? 1 7 started - the war - the war between the State or
1 8 A. l just got - l felt by thk time that it 1 8 the Ctvll War was not started over siavery.
1 9 didn‘t seem to matter to them what thc truth of the 1 9 President lincoln and Jetl'erson Davis both stated
2 0 monument was; and that what they were basing their 2 0 that the war was not about slavery. lincoln wanted
2 1 decision on bad more to do with their own 2 1 to hold the Uniou together, and Davls wanted the
2 2 interpretation of what they thought about the 2 2 Statee' rights. There were issues that they were
2 3 monument and tbe people who put it there Andl felt 23 lighting over. Dld slavery erist'.' Yes. Dld it
2 4 that they were irving it on racism, which did not 2 4 heeome a part of the war? Yes. But that's not why
2 5 exist 2 5 the war was started.
Page 39 Page 4 1
1 Q. 0kay. Doyouthinltthatthereeanbemore 1 Q. 0kay. Sot`ourlinas,§velinesupfrom
2 uranoneinterpretationofumatthemomnrrentnmans? 2 thebottom,youindieatethat”'lhemonrmteru
3 A. Depending on what you lmow about the 3 represents a time that notre of us wants to live"?
4 monument 4 A. Uh-hult.
5 Q. Even with perfect imowledge, do you think 5 Q. l'm not sure what you meant by tbat. Could
6 thme eau be differing interpretatiors? 6 you explain that?
7 A. l-‘or as many individuals as there are in 7 A. 1 Well, none of us wants to get into a civil
8 this world, that's how many opinions and views there 8 war. None of us wants to have to tight brother
9 will be in this world. 9 against brother or father against son. And, of
1 0 Q. 0kay. So apparently by the time that you 1 0 course, none of us wants to see slavery. That's not
11 wotethise-mailitappearedtoyou-andl'rngoing 11 anacceptahicthing.
12 oti'ofthetirstsentmoeofthetextofthe 12 Q. 0kay. l-thatnraiceaperfeotseree.l
13 e-mail-thatyoubelievedthatthecityhaddeeided 13 justdon'tthinltthatlreadthatciearlywhenlread
14 tomovethestameh'omTravisPar-kanyway;isthat 14 it.
15 moreorleeetrue? 15 Butyougoontosaytbat"Themonument
1 6 A‘.` 'Ihat's the way it was looking 1 6 honors those who died for what they believed in"?
17 Q. 0kay. Andyouadvised-ifyoulookahoru 17 A. yee.
18 two-thirdsofthewaydowntheteru.thcre'sa 18 Q. "Anditwasnntsiaverythattlreywer'e
19 sentmoethatbeginsontheriguwith“\’ouare 19 tightingfor“?
20 joiningintoavery dangerous practiee"? 20 A. Right.
21 A. Ub-huh. 21 Q. 0kay. Soitwouldmatter,then,whatthe
22 Q. Sowhatisitthat-whatisitthatyou 22 teasonwasfor-youlmow,forthewaritself,in
23 thinktheCitywasmissingthere? 23 thatrespect?
24 A. lthinktheyweretr'yingtohlamewhat 24 A. I'm sorry. What-
2 5 happened in (':harlotteevllie1 or use that incident as 25 Q. 0kay. You were explaining earlier what you

 

210) 736-3555
61933864-818d-408€-b156-f71¢0839310f

Case 5:17-CV-01072-DAE Document 103-5 Filed 11/07/18 Page 8 of 18

Robi.n Terrazas

Albert Sidney Johnston v. City of San Antonio

 

 

 

Hoffman Reporting _ Video Service
lectronica|lv sioned bv Pamela Peterson 1201-396-129-9161\

 

  

.‘r-.\~.-=~_\=-.-n_-_-. .'-. w r.._ _~'“ :- -. :_-.\.- ~.- r~w~= ._»'-T---¢vr-r ~ -w.».~.~<

Page 4 6 Page 4 8
1 Q. 0kay. Do you think therc's anything wrong 1 do was that the policy advisor would call me, which
2 with - with trying to distance yourself ii'om things 2 she did call me and basically said, "Go to the City
3 associated with slavery? 3 Council hearing."
4 A. No. 4 But when l spoke to Alice, l - she gave me
5 Q. 0kay. Was there any other -- well, let me 5 a form to till out about wanting to meet with the
6 ask you this. 6 mayor; and l was so nervous that I couldn't write.
7 ln the lead-up to th`c removal ofthc 7 And so then she left and came back. And l told her
8 monument, did you hear any City personnel mention the 8 that l really felt it was very important that l meet
9 Albert Sidney Johnston chapter? 9 with the mayor over this Travis Park issue, because l
l 0 A. No. 1 0 knew they were getting ready to vote and l was afraid
l 1 Q. Did you hear any City personnel mention the 1 1 that we would not have the chance to talk; thatI
12 chard E. Bee chapter of the Unitcd Daughters of the 1 2 felt that there was a possible legal issue regarding
1 3 Confederacy? 1 3 the land at Travis Parlt. and it - we needed to
l 4 A. Not that I recalL 1 4 discuss this.
1 5 Q. Do you recall hearing any City official 1 5 And that's when she left and came back
1 6 even reference the United Daughters of the 1 6 again and said that at the very least she thought
1 7 Confederacy with respect to the moval? l 7 that the policy advisor would call me, but that the
1 8 A. Not by name, the people who put it there. 1 8 mayor was not - it was pretty clearly he wasn't
1 9 Q. 0kay. And no one mentioned you personally? 1 9 going to meet with me,
20 A. No, not that I know of. 2 0 Q. So the conversation that you just
2 1 Q. When you spoke - did you speak at City 2 l descn'bcd, wm that with Alice or with Miss Bono?
22 Cotmcil in the lead~up to the removal? 2 2 A. That was with Alice.
23 A. Twice. 2 3 Q. 0kay. What's Alice's last name?
2 4 Q. 0kay. Did you identify yourself as a 2 4 A. l have no idea.
2 5 member of the chapter? 2 5 Q. Fair enough
Page 4 7 Page 4 9
1 A. I - as the president of the chapter, yes. 1 A. lt's his secretary.
2 Q. 0kay. Was there anything said to you with 2 Q. And you told her at that time that there
3 respect to your membership or office - being an 3 was an issue with respect to a legal issue?
4 ol`iiccholder in the cbapter? 4 A. Yes.
5 A. City Council's not allowed to speak to the 5 Q. What legal issue was that?
6 speakers, so no one said much of anything to me. 6 A. Regarding the land in Travis l’ark.
7 Q. 0kay. You had other conversations with 7 Q. 0kay. And she advised you to go talkto
8 City personne|, as well, with respect to the montmient 8 City Council?
9 removal, outside of these e-mails and outside of the 9 A. No, Alice said that - well, she went to
1 0 e-mails that you sent to Miss Salvador; true? 10 see it'- my understanding was she went to see if the
1 1 A. Yes. 1 l mayorwas going to meet with me, which he said "No"
12 Q. Ail right. Who did you talk to? 12 or who - however she determined, it was "No," but
l 3 A. I talked to the policy advisor, Marisa 1 3 that maybe the policy advisor would call me. So l
1 4 Bono,l think is her name, briefiy; just that I had 1 4 don't know exactly what happened behind the closed
15 concern, mainly, that l was trying to speak with l 5 doors there, but she just said that the mayor is not
1 6 Mayor Nirenberg. 1 6 going to be able to meet with me, and that the policy
1 7 And she said to go to City Council hearing, 1 7 advisor would probably be giving me a phone calL
l 8 that that was the - really, the only opportunity l 1 8 Q. And did you receive a call ii'om the policy
1 9 was going to have to speak with him. 1 9 advisor?
2 0 When it became clear that I wasn't going to 2 0 A. Rigltt, yes, she did call. And she
2 1 be able to set an appointment with him, l went down 2 l basically said, "Go to the City Council hearing."
2 2 to City Hall and I spoke with his sceretary, Alice. 2 2 Q. And did you do that?
2 3 And, actually, that was prior to talking to Marisa 2 3 A. Yes.
2 4 Bono, because Alice did say that she couldn't 2 4 Q. And did you bring up the legal issues that
2 5 promise, but that it looked like the best she could 2 5 you wanted to discuss with the mayor?

   

 

13 (Pages 46 to 49)
210) 736-3555
61 933884-61 Rd-chc-h‘l 56.+71 cnafili.'M tlf

Case 5:17-CV-01072-DAE Document 103-5 Filed 11/0?/18 Page 9 of 18

Robin Terrazas

Albert Sidney Johnston v. City of San Antonio

 

 

 

 

 

Page 5 0 Page 52
1 A. No. 1 advisor, left her cell messages Cal|ed City Hall,
2 Q. Why not? 2 he wasn't there. Wasn't getting - Alice didn't say,
3 A. Because l didn't feel that that was the 3 "Oh, let me call him," or "l'll have him call you";
4 place to do that. 4 it was just, "Send him an e-mai|," so that's what I
5 l believed that the information that l had 5 did.
6 given to Salvador was going to City - going to the 6 Q. So it seems that the time capsule and the
7 City Council. And l just didn't feel that that was 7 parkland possessory interest were very important to
8 the forum to be having a legal discussion; not to 8 you?
9 mention that the mayor was not going to answer me 9 A. Yes. _,-
l 0 back or ask me questions, what l really needed. 1 0 Q. And the explanation that you've given for
1 1 So I did say that they hadn't asked us 1 1 not raising that prior to the Council vote was you
l 2 about anything or discussed anything with us, butl 1 2 didn't feel that it was appropriate to talk about
1 3 don't - I didn't go any further than that. 1 3 those things -
1 4 Then after the meeting is when l went up 1 4 A. Not in -
1 5 and said, "Let's work together." 1 5 Q. - before they voted?
1 6 l-le said, "Yes, let's detinitely work 1 6 A. Not in the City Council hearing.
1 7 together." 1 7 Q. Can you explain why you didn't think that
1 8 So l felt this was the beginning of a long 1 8 that - that it was an appropriate venue for
l 9 process and a long conversation. l had no idea, no l 9 discussing the things that were important to you?
2 0 anticipation, that they would begin taking it down 2 0 A. Well, because l felt like that wasn't a
2 1 the minute that they votcd. l t'clt even il' they 2 1 place for opiniou. Iwas there really more to try to
2 2 voted to take it down, he had promised me we would be 22 gain public support, because this was the public
2 3 involved with it, so then at that point we could 2 3 citizens' hearings; so I wanted to give - give the
2 4 start working together on "Let's talk about what's 2 4 truth of the monument there, for citizens to hear and
2 5 going to happen from here on out." But there was no 2 5 for City Council to hear; but I didn't feel it was a
Pa ge 5 1 Page 5 3
1 chance for that because they immediately started 1 courtroom, where l needed to go in with the legal
2 taking it down. 2 aspects of it.
3 When - when l realized that they were 3 And again, l tried to contact through the
4 there taking it down - and, of course, they didn't 4 Archives Department and directly through the mayor‘s
5 know about the time capsule - the ollices were 5 ot!ice.
6 closed. Miss Bono had called me from her cell phone 6 Q. But you had the opportunity to raise those
7 when she called, and so that was the only number l 7 issues if you wanted to; oon'ect?
8 had outside of the oflice. 8 MR. CRANE: Objection. Asked and answered
9 Sol called her cell-phone number and l 9 MR. FITZPATR.[CK: l don‘t think l Sked
1 0 lel`t two messages, l think one was that night and one 1 0 that
1 1 was the next morning, telling her, "'l'here's a time 1 1 'I'l-lE WiTNESS: lt didn‘t seem like the
1 2 capsule. There's a time capsule." There - this - 1 2 appropriate plaoe.
1 3 you know, "¥ou need to know about this." 1 3 Q. BY MR. FlTZPA'l`RICK: Well, the question
1 4 No response from anybody. So the next 1 4 was, you had the opportmrity to raise those issues
1 5 morning I called over to City Council, to the City 1 5 before Council, but you chose not to; oorrect? And
1 6 Hall, and l talked to Alice again. And I said l was 1 6 by "those issues" I'm talking about the possessory
17 calling to let - talk about - talk to the mayor, 17 interest in the park and the time capsule.
18 and that there was this time capsule. 1 8 A. Well, the time capsule l did not want to
1 9 And she said, "Well, everybody's gone. 1 9 bring up in public because l was afraid ol' someone
2 0 lt's a holiday. They're all gone until - through 2 0 else trying to get their hands on it; so that didn't
2 1 Monday." So l took it Tuesday they were coming back. 2 1 feel like a public couversation, for sure, t'or the
2 2 She said, "l recommend that you send him an e-mail." 2 2 protection of the time capsule.
2 3 So that's why it's in this e-mail, because 2 3 And the legal issue seemed like that was
2 4 l had no other way to try to tell him, "’I`here's a 2 4 something that needed to be discussed in a
2 5 time capsule here." l tried calling the policy 2 5 discussion. not as a public conversation

 

14 (Pages 50 to 53)

Hoffman Reporting _ video Service

Electronlcally signed by Pamela Peterson (201~396-129~9161)

210) 73 6-3555
61933864-51 8¢!-468¢-|)1 56-|71¢0939310f

Robin Terrazas

Case 5:17-cv-01072-DAE Document 103-5 Filed 11/07/18 Page 10 of 18

Albert Sidney Johnston v. City of San Antonio

 

 

 

Hoffman Report.ing _ Video Service
E|ectronlca|ly signed by Parnela Peterson (201-396-1 29-9161)

 

 

Page 62 Page 64 l

1 A. I don't know. l mean, I -- I wouldn't say 1 an indefinite right for that statue to be there. i
2 that that proves ownership. lt proves that they were 2 Q. And that's the right that we talked about '
3 still 3 earlier that came ti'om Exhibit T-2, which is »- _
4 Q. Well, let me ask you this. Could someone 4 A. Yes. l
5 who didn't own the monument rededicate it? 5 Q. - the copy -- the certified copy; correct? l
6 A. That would not make sense. 6 A. Right, the ordinance. '.
7 Q. 0kay. So continuing on Page 5 of 7 Q. Now, nowhere in there does it say
8 Exhibit 'l`-l, therc‘s an allegation of a rejection of 8 "easement," does it? l
9 the committees recommendation? 9 A. lt does not use that term, no.

1 0 A. I'm sorry, we're on Page 5, did you say? 1 0 Q. lt doesn't use "right," either; correct?

1 1 Q. l think we are. I'm not going to say we 1 1 A. It grants the use of the amount of land _

12 are. I'm sorry, we‘re on Page 6. Under Paragmph 1 2 petitioned for in the center of Travis Park.

1 3 D - Z(d), "R€j€°!i°n of the wmmifl¢€'$ 1 3 Q. 0kay. And for the granting permission; ‘

1 4 recommendation " 1 4 correct?

15 A. "Policies" 15 A. Right.

1 6 Q. D0 you S¢¢ Wh¢r€ ihat‘S Wl‘itt€n? 1 6 Q. All right And it was the permission that

17 A. Uh-huh. 1 7 was asked for? :;

1 8 Q. Do you know what committee that's referring ]_ 8 A, Yes. `i

1 9 to? 1 9 Q. 0kay. But my question was, the word

2 0 A. No. 2 0 "ri t" is never used in this document, is it, like l

2 1 Q. Do you know what kind of recommendation 2 1 granting a ri ght?

2 2 might have been made or rcjected? 2 2 A. No. .

2 3 A. I - l - no, l mean, that's not 2 3 Q. 0kay. All right. And neither is the word

2 4 Q. And, Ms. Tcrrazas, that's fine. There may 2 4 "lioense"? !

2 5 be things in there that »- I mean, you don't have to 2 5 A, No, '

Page 6 3 Page 65 l

1 know everything that's in there. I'm just asking 1 Q. We already talked about "perpetual," l
2 you - lmean, if you know - 2 there's no language in this that indicates that
3 A. l don't know. 3 whatever was granted is not revocable; true? §
4 Q. 0kay. And then on Page 6, under Z(a), it 4 MR. CRANE: Objcction, calls for legal f
5 indicates that the monument was on private property 5 conclusion. 3
6 or an easement 6 'l'l-IE Wl'l'NESS: It doesn‘t say in any i
7 A. l'm not claiming that it's private 7 limitation on there. :
8 , property. We've - wc’ve claimed that we were given 8 Q. BY MR. H'[`ZPA'I'RICK: 0kay. lncluding any §
9 the use and the land on - so it would be more like, 9 limitation on the right to revoke whatever was

1 0 I guess, easement would be. 1 0 granted, would that be your understanding?

1 1 MR. CRANE: We'll stipulate that we‘re 1 1 A. It - I clearly read from this that the `

1 2 not - plaintiff is not claiming the ownership 1 2 land -the use of the land was given to the :

1 3 rights -- fee ownership rights l wrote this in 1 3 Daughters of the Cont`ederacy. And it doesn't say

1 4 November; and at the time, I wasn't sure what the 1 4 "until a certain point" or - it just says that it

1 5 ordinance said. 1 5 can go.

1 6 ~*‘ MR. FITZPATRICK: 0kay. 1 6 And knowing the size of the monument and

17 MR. CRANE: But now we do know what it 1 7 the fact that the City engineer prepared everything

1 8 says; so, no, we‘re not claiming fee ownership. 1 8 for that, that it was intended to remain.

1 9 Q. BY MR. FI'I`ZPATRICK: So what are you 1 9 Q. 0kay. And l understand that we have

2 0 claiming? 2 0 differing interpretations of what this means. But

2 1 A. That we have the right for the monument to 2 1 what I'm asking you specifically is can you show me

2 2 be in the middle ot‘ 'l`ravis Park, by ordinance ol` the 2 2 any language in this certified copy that's

2 3 City. 2 3 Exhibit T-2, that suggests that whatever was granted,

2 4 Q. 0kay. 2 4 whoever's interpretation is eornect, is not

2 5 A. Not that we own it, but that we were given 2 5 revocable?

17 (Pages 62 to 65)

210) 736-3555

61 933864-61 8d-4o8c-b1 56-”1¢0839310f

Case 5:17-cv-01072-DAE Document 103-5 Filed 11/07/18 Page 11 of 18

Robin Terrazas

Albert Sidney Johnston v. City of San Antonio

 

 

 

 

   

18

(

Pages 66 to 69)

 

  

 

  

Page 6 6 Page 68
1 A. Therc's nothing that says. 1 A. Right.
2 Q. 0kay. Is there any language in that 2 Q. And that we owe you the market value, so --
3 exhibit that suggests that whatever right was granted 3 A. Well, what we really want is the monument
4 is transferable to anyone else? 4 put back in Travis Park; so we don't need - if this
5 A. Well, it says the Unitcd Daughters of the 5 is all »- it would be after the fact of, "Okay, now
6 Conl”ederacy, which still exists; so the Daughters of 6 we‘re not going to honor this," then it becomes
7 the Confederacy. 7 Q. Well, let me ask it this way.
8 Q. Thc Daughters of the Confederacy aren't a 8 Assuming that the City were ordered to give
9 party to this lawsuit, are they? 9 you the monument back and put it back in Travis
1 0 A. Our chapter is, ycs. 1 0 Park --
1 1 Q. Right. So in Exhibit No. 'l'-l, you are 1 1 A. Uh-huh.
1 2 asking for damages; correct? I am looking at Pages 8 1 2 Q. - what damage are you looking for - what
1 3 and 9. 1 3 monetary damage are you looking for at that point?
1 4 So if you look under paragraph Roman 1 4 A. At that point we would want any damage that
1 5 numeral Vll, No. l, you're asking for return of your 1 5 was done to the monument, or the cost of putting it
1 6 property; correct? 1 6 back up, all to be paid for by the City.
1 7 A. Uh-huh. 1 7 Q. 0kay.
1 8 Q. And that property is the property we‘ve 1 8 A. So any restoration and replacement of
1 9 been talking about, the monument? 1 9 putting it back in the Park, to all he paid for by
2 0 A. Right, the monument and the time capsule 2 0 the City.
2 1 that was inside of it. 2 1 Q. Now, we heard Mr. Schlitzberger’s
2 2 Q. And the time capsule. All right 2 2 testirnony, where he estimated the replacement value
2 3 What abou -- what about the property in 2 3 of the statue; correct?
2 4 Travis Park‘? 2 4 A. That was to recreate it; but that wouldn't
2 5 A. Well, what we‘re asking for is that the 2 5 he the value of that particular monument, of the
Page 67 Page 6 9
1 property goes back to Travis Park. 1 artist, you know, Teach.
2 Q. 0kay. So are you asking for whatever your 2 Q. 0kay. But he didn‘t give a »~ he didn't
3 interest is in Travis Park be restored to you? 3 give an opinion as to how mitch it would cost to
4 A. The use of the land for the statue, yes. 4 repair any damage to the statue; right?
5 Q. All right Now, getting back to 5 A. No, I don't think so.
6 Exhibit T-2, do you see anything in that document 6 Q. 0kay. Do you have that tigure?
7 that says "the use of the land for the statue"? 7 A. I don't.
8 A. Well, it says, "for permission to erect a 8 Q. All right Now, let's say that the City of
9 monument in the Travis Park." And then it says, 9 San Antonio were to not give you back the statue, but
1 0 "Hereby granted - permission be hereby granted to 1 0 keep it, what is the amount of damages that you're
1 1 the Daughters to use the amount of land petitioned 1 1 looking for in that instance?
1 2 for in the center of Travis Park." 1 2 A. I can't say that's been my thought, because
1 3 What was your question again? 1 3 my thought is that this is about the monument going
1 4 Q. Let me just move on to a new one. 1 4 back to Travis Park.
1 5 What are the compensatory damages you're 1 5 Q. You indicated in your interrogatory
1 6 looking for‘?,- 1 6 response that you want to recover for tmtrue things
17 A. l don't know that that can - well, any - 1 7 that were said about your members Do you recall
1 8 any damage that was done to the monument as a result 1 8 giving that answer?
1 9 of the move, to be repaired. 1 9 A. No, but l'll take it.
2 0 Q. That‘s assuming you get the monument back; 2 0 Q. Are you in fact looking to recover for
21 right? 21 than
2 2 A. Yeah, I don't know how to answer that. 2 2 A. I think what I would like to see is for the
2 3 Q. Well, lmean, you're making a taking claim, 2 3 City simply to help repair that.
2 4 which means that we took your property and it's ours 2 4 Q. What amount of damage - monetary damage -
2 5 now. 2 5 do you think is appropriate for the untrue things

   
 

210) 736-3555
61 933864~61 8d-4ch-b156-t71 6063931 Of

Hoffman Reporting _ Video Service
Electronlcal|y signed by Pamela Peterson (201-396-129-9161)

Case 5:17-cv-OlO72-DAE Document 103-5 Filed 11/07/18 Page 12 of 18

Robin Terrazas

Albert Sidney Johnston v. City of San Ant:onio

 

 
 
 
   
    
  
 
 
  
   
  
 
 
 
  
 
  
 
 
 
   
  
 

 

 

Hoffman Report:ing __ Video Service
E|octronlcally signed by Pame|a Peterson (201-396-129'9161)

 

   
  
 
  
 
  
  
  
  
   
 
   
  
 

 

 

 

Page 9 4 P a ge 9 6
1 aware of that supports Miss Oldham's statement 1 you to believe - let me rephrase that.
2 concerning City Council giving permission and a 2 Did you believe, back in August of 2017,
3 perpetual place in Travis Park to erect the monument? 3 that persons who are employed by the City were using
4 A. You know, if we could find the minutes from 4 inaccurate terminology to talk about the Confederate
5 that time period; and if we could lind the petition 5 statue?
6 that was written by the Daughters to the City, l 6 A. ¥es, l feel the way that they talked about
7 would think that that would answer these - some of 7 the statue, the way they presented, implied racism
8 these questions But that l've seen, no. 8 and implied blame on anyone who supported the
9 Q. 0kay. And I think that I'm about to rap 9 monument.
10 up. Can l have like 30 seconds to look over some 1 0 Q. Do you remember what phrases somebody at
1 1 materials? And l have maybe two questions for you 1 1 the City used? You mentioned one. One was "those
1 2 that l know of right now. 1 2 people who put it up"; is that right?
l 3 A. 0kay. 1 3 A. Right. Trevino's comment, "The people who
1 4 MK CRANE: Yeah. And I'd like to ask a 1 4 put it there," and just the way that he said it.
1 5 couple follow-up questions, if you have time. 1 5 Q. Do you remember -
1 6 TI-[E WI'I'NESS: 0kay. 1 6 A. And then -
1 7 (A brief recess was taken.) 1 7 Q. Sure. Do you remember anything else by him
1 8 Q. BY MK FII'ZPA‘[RICK' Is it your contention 1 8 or of the mayor?
1 9 that the City broke the tip of the rit]e otl` during 1 9 A. No, l think a lot of it that the mayor said
2 0 the removal of the statue from 'l`ravis Park? 2 0 was in writing on his thing. And, too, just the way
2 1 A. 'I‘he tip of it? l don't know. l‘d have 2 1 that I feel that they - they allowed people to talk
2 2 to - l'm - any damage that was done, I would say 2 2 against the monument and those in support of.
2 3 we'd have to just compare photographs to the statue 2 3 Q. Does - in your view, does the Confederate
2 4 prior to its take-down; and then any damage that now 2 4 memorial represent the Confederate States of America?
2 5 exists. 2 5 A. No, it supports those that died defending
Page 95 Page 97
1 Q. 0kay. l will reserve any remaining 1 their homes and families.
2 questions till the time of trial. 2 Q. When the mayor was making his remarks about
3 A. 0kay. 3 "a lost cause" was he talking about the Confederate
4 4 memorial in 'l`ravis Park?
5 EXAMINAT[ON 5 A. He was - it seem - yes, he was referring
6 B¥ MR. CRANE: 6 to the monument.
7 Q. Robin, Ijust have a couple of questions 7 Q. When you appeared at the Citizers to be
8 lfyou could pull out the Exhibit T-l, 8 Heard meetings, did l understand you correctly, did
9 that's the complaint 9 you do that twioe?
1 0 A. (Witness complies.) I see T-2 on here. 1 0 A. ¥es.
1 1 Q- Thi$ iS T'l, right h¢“‘~ 1 1 Q. Can you describe briefly how that works,
1 2 A. I'm just getting everything organized. 1 2 Citizens to be Heard?
1 3 Q~ Well, it'S good to keep it togeth€¥» 1 3 A. \’ou - so you go and you have - you have
1 4 bmc the conn WP°“¢F Wi" d¢fm“¢ly nwd 1 4 to sign up before you go. And then you're given
1 5 fh°§_e~ 15 three minutes to speak, or they reserve the right to
1 6 A~ Y¢ah- OkSYs 50 T"l» 1 6 give you less time if they feel that there are too
1 7 Q- lfy°“ look and mm 10 Page 4r and look at 1 7 many people, or so many people spealting, then they
1 8 Pal'agl'aph 12- 1 8 need to decrease that time.
19 A- Okay. 19 so nrc first time lspor¢e. raid haverhree
2 0 Q- Ml'- Fitzlm"i¢k asked you q“$ti°ns about 2 0 minutes. The second time I spoke, l had two minutes
2 1 the City Council and I think his phrase was, "Did 2 1 Q_ And when you _ met you speak m the
2 2 anyone at me City ever use the term 'm°i$t'?" l 2 2 mayor or the members of the City Council, do they ask
2 3 understood your answer eventually to be no, not that 2 3 you questions ab°m what y°ujust said?
2 4 Y°“ mcall~ 2 4 A. They‘re - no, they don't. ln faet, l
2 5 But d° y°“ recall Mems mm mus°d 2 5 believe it was Mayor Nlrenberg explained to someone

 

 

 
  
    

25 (Paqes 94 to 97)

210) 736-3555

61933864»618d-468t:-b156-f71c0e39310f

Case 5:17-cv-01072-DAE Document 103-5 Filed 11/07/18 Page 13 of 18

Robi.n Terrazas

Albert: Sidr\ey Johnston v. City of San Ant:onio

 

 
  
  
 
  
   
    
  
   
 
   
   
   
   
   
    
    

 

 

-- . __

26 (Pages 98 to 101)

._, _..

Hof£man Report;ing _ Video Service
Electronlcallv signed by Pamela Peterson (201-396-129-9161)

 

Page 98 Page 100
1 who tried to ask him a question that they were not l You just testified in response to your
2 there to -- to say anything, make comments, answer 2 counsel's questions, that you believe that the City
3 questions; they were just there to listen. 3 representatives used inaccurate terminology
4 Q. Did you feel like that was a good place to 4 discussing the monument Do you recall saying that?
5 talk about a complicated legal issue? 5 A. l feel they implied - their implications
5 A, No, 6 were ...
7 Q. And why not, ma'am? 7 Q. 0kay. You believe that there were
8 A. Because you can't have a dialogue, you 8 implications of racism; right?
9 can't -I couldn't ask him a question or have any 9 A. Yes. ..‘
1 0 meaningful conversation. l mean, I couldn't have any 1 0 Q. That's what you said. There was never a
1 1 conversation at all with him regarding anything. 1 1 mention ofracism, though; correct?
1 2 Q. l want to ask you a different topic. 'l'he 1 2 A. lt seems that there was.
1 3 Barnard Bee chapter transferred items or interests to 1 3 Q. By - by City representatives?
1 4 the Albert Sidney Johnston chapter. 1 4 A. l recall thinking so.
1 5 ’l`o your knowledge is - well, let me back 1 5 Q. 0kay. Do you recall - I mean, we went
1 6 up, You're president of the Albert Sidney Jolmston 1 6 over this earlier in your deposition, and you didn‘t
1 7 chapter. Is the next higher level for you the Tesz 1 7 recall any then.
l 8 Division of the Daughters of the Confederacy? 1 8 Are you -- do you think that you might
1 9 A. Yes. 1 9 recall some non/l
2 0 Q. So your higher-up would be whoever is in 2 0 A. I don't. l just remember feeling over and
2 1 charge of the 'l`exas Division? 2 1 over that they were pointing to the monument as being
22 A. Yes. 2 2 racist, and supporting the idea that anyone who
2 3 Q. When the items or property was transferred 2 3 supported the monument would be racist.
2 4 from the Bee chapter or to the Johnston chapter, to 2 4 Q. And l think that that term that you used,
2 5 your knowledge was Texas Division satisfied with how 2 5 "feeling," is important here. Do you know the
Page 99 Page 101
1 that transfer occurred? 1 difference between an inference and an implication?
2 A. The - 2 A. Explain.
3 MR. FI'IZPA'I'RICK: Objection. 3 Q. Well, so an implication is something that
4 Q. BY MR. CRANE: You can - well, go ahead 4 is intended to carry a certain meaning And an
5 and answer. 5 inference is something that is gleaned by the
6 Were they satisfied with that transfer, as 6 receiver as carrying a certain meaning
7 far as you know? 7 And it sounds to me when you're describing
8 A. As far as l know. 8 your feeling you were describing how you received
9 Q. Did the 'l`exas Division ever say to you 9 the information rather than how -
1 0 something wasn't right about that? 1 0 A. No, I feel that they purposely were trying
1 1 A. No. 1 1 to present it that way.
1 2 Q. Did - has the Texas Division ever said to 1 2 Q. 0kay. Tell me exactly what they said that
1 3 you, "Hey, wait, you don't own it. Texas Division 1 3 presented it that way, and tell me what "that way"
1 4 owns the statue that used to be in Travis Park"? 1 4 means.
1 5 A. No. No, they consider us the owners. 1 5 Well, let's start with, tell me exactly
1 6 Q. l-las Texas Division ever sent you a letter 1 6 what "that way" means.
1 7 or an e-mail or a telegam saying, "You guys can't 1 7 A. l think that they were purposely trying to
l 8 own those lots in the cemetery, we have to own thern"? 1 8 paint the monument or memorial as racist. And I
1 9 A. No. 1 9 think they were purposely trying to paint the
2 0 Q. l have no other questions until trial. 2 0 supporters of it remaining as being racist.
2 1 Thank yo_u. 2 1 Q. 0kay. And what did they say to try to
2 2 2 2 paint that picture?
2 3 FURTHER EXAMINATION 2 3 A. Well, if you go back to what
2 4 BY MR. FI'IZPATRICK: 2 4 Mayor Nirenberg put on his website, the things he
2 5 Q. Actually, l have some follow-ups. 2 5 said there; and then Trevino saying "the people who

   
  
      
   
  
   
   
  
   
  
  
   
   
  
       

210) 736-3555
61 983864-61 Bd-4ch-b155-t71 00639310f

l
l
l
l
l
l
l
l
l
l
l
l
l
l
t
l
l
i
1

Case 5:17-cv-01072-DAE Document 103-5 Filed 11/07/18 Page 14 of 18

EXhibit T3'

Case 5:17-cv-01072-DAE Document 103-5 Filed 11/07/18 Page 15 of 18

4

From: Robln ferrazas <robintmuslc@aoi.eom>
Tot ron.nirenberg <mn.nlrenberg@sanantonio.gov>
secs mwammo'n <mwammon@beecreek.net>
Sub}eot: UDC invotvernent and property
bate: Frl. Sep 1. 2017 9:15 am

Mayor Nirariborg,

Wednesday night you looked me in the eye. shock my hand and assured me that you would work with us
regarding the monument l have not heard from you sinee, yet you have already moved the monument (or are
in the process eli and not communicated a thing. There are items in the base of the monument that l betteve
should be returned to the UDC immediately for safe keeplng. These are things that~could easily be transported
end not require a large space for storage i had hoped and believed lhat. even with a vote to move the
monument1 we could have worked on a plan regarding the removal and new placement Romoving itin the
middle of the night without a plan is irresponsible and shows absolutely no respect for our organuadon. As t
have stressed to you before, wears not racist. we do not support white supremaey. we want to work\vilh the
city and yes. preservation of our true history, ls a top priority. You have yet to show me that you have any
intention of being “ali lncluatve° when you have acted in this nianner. l am deeply disappointed by your actions
and hope that you will be in touch soon so that we can move forward together.

Robln Terrazas
Chapter Preeldent. ASJ 2080. UDC

 

RT000049

0
` l

 

Case 5:17-cv-01072-DAE Document 103-5 Filed 11/07/18 Page 16 of 18

Frorn: Rovln Terrazes <robintmuslc@soi.com>
't'o: ron.Nlrenberg <ron.illlrenberg@eanentonio.gov>; vruce.davidson <bnrce.devidson@senantcnlo.gov>;
Mario.ceser <Marie.ceser@eenentonio.gov>; cityrnanager <cilymsnager@sanantonio.gov>

Sublect: tch Monurnent belongs to our chepter. not the city
Dste: Tus. Sep 5. 2017 1102 pm

Mayor Nirenberg,

The one and only time you have acknowledged my attempts to reach you was the night prior to your vote
regarding the UDC monument in Travis Perk. You shock my hand and assured me you would include us in the
relocation of the monument The next day you voted to move it end immediately began the process without any
communication with me, Though you may have had the right to no longer house the monument at Trevis Park
(which is still questionable crmsidering no proof cf deed was ever produced). you did not have the right to move
lt without coordination with the UDC chapter in San Antonio who was named successor of the Bamard Bee
chapterthat placed the monument Our organization was given permission by the city in 1699 to place the
monument which it paid for (bolh the monument and all costs associated with placement). At no time was the
monument given to the city. Furihermore. as t have communicated to your policy advisor by voicemall the night
of removal and the following moming, there is a time capsule that rightfqu belongs to us that should not be
disturbed without our planning and involvement l have also communicated this to you via small on Friday as
crews condoned working on the removai. No cna has answered my concems. l do not believe the city has the
right to decide what happens to the monument and must be held responsible for it remaining |n good condition
t feel it is important that our organizatitn is allowed to see the monument to assess its cono“rtion. Any further
movement of the monument should be coordinated with the Albert Sidney .iohnston 2060 chapter of the UDC
end paid for by the city who prematurely moved ll. l have most recently tried ceiling your office this morning

with no response from you.
Robin Terrazas

Chapter Presldent. Aibert Sldney dohnston 2060. UDC
210-273-7418

RT000050

Case 5:17-cv-01072-DAE Document 103-5

From: norepiy <noroply@senentonlo.gov>
To: AllceAgulrre <Allce.ngulne@sanamonlo.gcv>
csc robintmuslc <robintrnueic@aoi.com>
Subiect: Onllne Feedback Subrnission:`i'revis Perk

l Debe: Mon. Aug 7. 2011 6:20 pm

Filed 11/07/18 Page 17 of 18

Q,Q \,'i/'i(../ l w/zp..§aqé€cg

 

l Contsct Us
l
Narno: Robin Tcrrazss
y Phone Numbert %w?,&gmg?a%°°ggl Bk‘attlt
l Ems“=robinmrusis@e<!£§lll “ °°m
Contsct Pref: Bmail
Subject: Travis Parlt
ll Comments or Question: Facts you should know about Travis Park and its Monumcnt. Travis Park
was donated to the city in the 18703 by former mayor Ssmucl Augustus Mavcrick. l-lis wife Mary was
one of the women who worked to have the monument placed. The property, now Trsvis Park, once
ll served as a Confederatc Hospitsi. The monument wes paid for by many small, nickel and dime, local
contributions of an impoverished population Most interesting about the contributions is that they

were received from citizens who had worn the “blue" and those that worn thc “grey”. The monument

l was designed by a woman, Miss Virginia Montgomery. Historically, it was
l country ever designed by a womsn. It was the first monument

the firstmonumcnt inthis

ever placed here in San Aotcnio. The

purpose of the monument is to honor all Confederatc veterans who died during the war. .. not only

 

same as you.trcat the legacy of those who came before you.

 

white, but Hispanic, Blaclr, and Native Amsricon. The front of the monument reads “Confederate

l Desd.” On the rear it reads “Lest We Forget." This phrase, “Lest We Forge " comes from a poem

written in 1897 by Rudyard Kipiing entitled “Recessionsl." The poem points to a tumultuous past and

the importance of remembering Gori. The nunult and the shooting dies The Captains and the Kings

l depart Still stands Thine ancient sacrifice An humble and s contrite heart Lon:l God of Hosts, bc with

us yet Lest we forget - lest we forget When this monument was placed in 1899, the south was in tire

midst of a long recovery ti'om a tumultuous psst. Many friends and family had died Eghting for their

l communities and the rest were left with the tremendous job of rebuilding. Yes, the Confederecy lost,

but the south remains dedicated to this great country. We are not an uncivilized society like other

places in the world where they destroy ancient statues and cities - places the world has condemned.
History should not be erased by the taking down of Veteran Monuments, especially when they are
pan ot‘ our very own American history. This ever important memorial ofthose who fought, died, and
suffered as a result of war should serve ss a reminder that war is devastating Even more so when it is
fought in your home. Our country has come a long way since this monument was placed. And
progress will continue to be modc. Lot’s keep our history alive and move forward with mutual respect
I.er this monument continue to honor those who were willing to stand up for what they behaved in,

. and ar the same timc. serve as a benchmark end educator ofhistory. May your legacy be treated the

RT000051

Case 5:17-cv-01072-DAE Document 103-5 Filed 11/07/18 Page 18 of 18

Fron\: norcply snompty@aanantonio.gov>
Tc: distrith sdletttth@aanantonlo.go\p
ce: rovintmuslc <roblntmusie@aol.eom>
Gubject: On|lne Feedbaok Submtsslon:`l'ravia Padt Monument

Daw: Mon. Aug 28. 2017 2:50 pm

Contact Us

Name: Robin Tenazas
Phone Number:

Email: robintmusic@gol.com
Contact Preft Email

Suhject: Travis Parlt Monument
Commcnts or Question: It seems you have decided to move the statue from Travis Park without any

further consideration from the public. l hope l am wrong, but should you he planning to do so,
remember that though this may not be your heritage, you do HAVE one, and it is not without blemish.
Ifyou are to hold the standard of only monuments for perfect people, then no monument can stand
except for one of Jecus Christ. However, because you arc supposedly worried about offending people,
then that cannot stand either because there are non Christians living in this country. You are joining in
to a very dangerous practice of censorship in this country and actively supporting false history.
Though slavery was an issue during the war, it was really of war of indepench just like the
Revolutionary War and Texas wars. Though some extreme racists have tried to use confederate ieons
for their own, they are criminals who do not represent true historians. You are giving in to 2 sides of

- violence and leaving out the true moderate Americans who support and understh the truth. You are

a coward if you cannot and will not stand up for the truth, and the truth is that the monument is not
racist, it represents a time none ofus wants to live and it honors those who died for what they
behaved in......and it was not slavery they were fighting for. Even Rohert E Lee did NOT own slaves.
l':'.ither way you are waiting history. Please stand for the truth, not violent offenders who try to bully

their way through this country.

RTOOOOSZ

